DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/342,646 filed on June 9th, 2021. Claims 8-14 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9th, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Claim Objections
	Regarding Claim 8 (lines 12-13), please change the recitation of “one of the output member” to - - one of the output members - - for clarity.

	Regarding Claim 9, please change the recitation of “wherein the first, second, and fourth angles” to - - wherein the first, second, and pressure angles - - as this feature is previously referred to in claim 1 (line 4).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 8 (lines 7-11), in the recitation of “each of the output members including a friction face pressed onto an internal face of the casing to comprise a friction clutch configured to limit the differential motion, first dog teeth, and an oblique face forming a first angle (a1) with a direction of the axis, the oblique face being in mesh with any of the side gears to constitute a cam configured to convert the torque partly into a thrust force to press the friction face onto the internal face of the casing” (emphasis added) it is unclear from the disclosure how each of the output members both comprise first dog teeth. As seen in Fig. 3, both output members (7, 5) do not have dog teeth (27). Please clarify the differences between the left output member (7) and the right output member (5) seen in Fig. 3. The lack of clarity renders the claim indefinite.

Regarding Claim 8 (lines 9-10), in the recitation of “the oblique face being in mesh with any of the side gears to constitute a cam” it is unclear from the disclosure how one or both of the oblique faces could mesh with all of the side gears. As seen in Fig. 8A, the oblique face (21) of the output member (7) cannot mesh with just any side gear, it can only mesh with one side gear (13). The lack of clarity renders the claim indefinite.

Claim 11, in the recitation of “wherein the first dog teeth are formed on one of the faces opposite to a second one of the faces receiving any of the side gears” it is generally unclear how many faces Applicant intends to recite. Please indicate if Applicant is referring to a face that has been previously recited in claims 8 or 10. The lack of clarity renders the claim indefinite.

	Claims 9-14 are rejected based upon their dependency to a rejected base claim.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Teraoka (US 2003/0121750), Raghavan (US 9,651,131), Gobert (US 5,102,378) and Hirota (US 5,098,360) listed in the attached "Notice of References Cited" disclose similar differentials comprising both friction and positive-locking clutches related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659